Citation Nr: 0104071	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  95-16 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

Entitlement to service connection for a low back disorder.

Entitlement to service connection for hepatitis.

Entitlement to service connection for removal of the gall 
bladder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1975 to August 
1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1994 RO rating decision that denied the veteran's 
claims for service connection for a low back disorder and 
removal of the gall bladder as not well grounded, and denied 
service connection for hepatitis on the merits.


REMAND

The record shows that the RO denied the claims for service 
connection for a low back disorder and removal of the gall 
bladder as not well grounded.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 
5126, and to be codified as amended at 5102, 5103, 5106 and 
5107) eliminated the concept of a well-grounded claim and 
redefined VA's duty to assist a veteran in the development of 
a claim.  In this case, there is additional VA duty to assist 
the veteran in the development of his claims.

Service medical records show that the veteran was seen for 
low back pain and found to have muscle spasm.  He testified 
before the undersigned at the RO in October 2000 to the 
effect that he was hospitalized at the Astoria General 
Hospital in the early 1980's for treatment of back problems 
and that he later saw a chiropractor.  These relevant post-
service treatment reports for a low back condition have not 
been obtained for inclusion in the appellate record, and they 
should be.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Service medical records show that the veteran had infectious 
hepatitis.  In May 1994, he underwent a VA general medical 
examination and hepatitis B was found.  The report of that 
examination notes a history of hepatitis C and private 
medical records of the veteran's treatment in 1993 note the 
presence of hepatitis C.  The overall evidence leaves the 
Board uncertain as to the type of hepatitis that the veteran 
currently has.  Under the circumstances, the veteran should 
undergo VA examination, including appropriate laboratory 
studies, to determine the nature and extent of any current 
hepatitis and to obtain a medical opinion as to whether there 
is a relationship between any current hepatitis that may now 
be present and the veteran's hepatitis in service.  VBA Fast 
Letter 99-94 (September 28, 1999); Horowitz v. Brown, 5 Vet. 
App. 217 (1993).

The veteran's testimony at the hearing in October 2000 is to 
the effect that he underwent cholecystectomy in 1981 at the 
New York Hospital for gallbladder problems that began in 
service.  The report of this hospitalization has not been 
obtained for inclusion in the record, and it should be.  
Murincsak, 2 Vet. App. 363.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for low back, liver, and gall 
bladder problems since separation from 
service.  Names and addresses of the 
medical providers, including those 
reported at the October 2000 hearing, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any hepatitis.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that any current hepatitis 
is related to the hepatitis treated in 
service.  The examiner should support the 
opinion by discussing medical principles 
as applied to the evidence in the 
veteran's case.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  The claims for 
service connection should be reviewed on 
the merits.  If the benefits sought on 
appeal are denied, the veteran and the 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




